 INTERNATIONAL SERVICE SYSTEMSInternational Service Systems,Inc.andLocal No.679,ServiceEmployees InternationalUnion.Case 10-CA-23905March 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 18, 1989, Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalService Systems, Inc., Atlanta, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.iWe correct the following inadvertent errors in the judge's decision:In sec. III,A, par. 3 of his decision, the judge inadvertently stated thatemployee Mary Jenkins wore her "Justice for Janitors" button fromApril 1988 without incident. The correct date is April 1987.In sec. III,C, par. 1, the judge stated that the second page of G.C. Exh.5 prohibits employees from wearing clothes with "suggestive slogans."Rather, it is the first typewritten page of G.C. Exh. 5 that prohibits suchclothes.In sec III,C, par. 2, the judge inadvertently stated that SupervisorSammy Sweat told employee James Elders he could wear his "Justice forJanitors"T-shirt as long as it was covered by his "smock."Sweat actual-ly told Elders the T-shirt had to be covered by Elders' jogging suitjacket.2The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.J.Howard Trimble, Esq.,for the General Counsel.Herman L. AllisonandStevenGreen,(Constangy,Brooks & Smith),of Atlanta,Georgia, for the Re-spondent.Robert S. Sarason, Esq.,of Atlanta,Georgia, for theCharging Party.DECISION69STATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on March 21, 1989, at At-lanta,Georgia. The hearing was held pursuant to a corn-plaint issued by the Regional Director of Region 10 ofthe National Labor Relations Board (the Board) on Feb-ruary 15, 1989. The complaint is based on a charge filedby Local 679, Service Employees International Union(SEIU or the Charging Party or the Union) on January24, 1989. The complaint alleges that International Serv-ice Systems, Inc. (the Respondent) has maintained andenforced a rule prohibiting its employees from wearingunion T-shirts or other unioninsigniain their work areasin violation of Section 8(a)(l) of the National Labor Re-lations Act (the Act). Respondent has by its answer filedon February 17, 1989, denied the commission of any vio-lations of the Act.On the entire record in this proceeding, including myobservation of the demeanor of the witnesses who testi-fied herein, and after considering the closing argument ofthe Charging Party and the briefs filed by the GeneralCounsel and the Respondent I make the followingFINDINGS OF FACT1. JURISDICTIONThe Business of RespondentThe complaint alleges, Respondent admits, and I findthat the Respondent is, and has been at all times materialherein, a Delaware corporation, with an office and placeof business located at Atlanta, Georgia, where it is en-gaged in providing janitorial services for owners andmanagers of commercial businesses and buildings, thatduring the past calendar year, a representative period ofall times material herein, Respondent purchased and re-ceived supplies at its Atlanta, Georgia operations valuedin excess of $50,000 directly from suppliers located out-side the State of Georgia and that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONThe complaint alleges, the Respondent admits, and Ifind that the Union is now and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis case is concerned with the alleged maintenanceand enforcement of a rule by Respondent against thewearing of union insignia and slogans by its employees attwo buildings where it performed janitorial services.During the time periods set out infra there was a cam-paign by the Union to organize janitorial service workersin various buildings in downtown Atlanta, Georgia. Thisorganizational campaign was conducted under the head-ing of "Justice for Janitors." The Respondent has service298 NLRB No. 13 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontracts to clean various buildings and employs serviceworkers to perform this task.The complaint alleges thatRespondent has maintained and enforced a rule prohibit-ing its employees from wearing union T-shirts or otherunion insignia in their work areas. As the evidence de-veloped there were two buildings involved in this casewhere Respondent performed janitorial services andmaintained a janitorial work force;they were the Geor-gia-Pacific Building and the 55 Park Place Building.A. TheIncidents at the Georgia-PacificBuildingThe General Counsel called as its witness Mary Jen-kins, a service worker who had been employed by Re-spondent at the Georgia-Pacific Building.Jenkins, testi-fied that she had been involved with the Justice for Jani-torsmovementwiththe Service Employees Union andobtained union authorization cards signed by other em-ployees at the Georgia-Pacific Building and had wornJustice for JanitorsT-shirtsand buttons and a Justice forJanitors jacket to work and had seen other employeeswearing them to work.She testified further that in September 1988 the em-ployees decided to have a Justice for Janitors button dayand wear these buttons at work and that she passed outthese buttons to employees at the timeclock at the startof theshift.She testified that Supervisor Bruce Johnsontold the 30 to 40 employees gathered there that theycould not wear the buttons on the building floors andthat the other employees removed their buttons, but shekept hers on.Jenkins also testified to another incident in early De-cember 1988 at which John Gwin,Respondent's branchmanager, was in Respondent's office at the Georgia-Pa-cificBuilding talking to John Knight, Respondent'sprojectmanager at the Georgia-Pacific Building, andthat she went into the office to get some cleaning sup-plies and said"Good evening Mr. Gwin"and Gwinturned and saw her wearing a Justice for Janitors jacketand said,"Mary don't wear that jacket up on the floor; itwill cause problems." She asked him what he meant bythis and he was silent. She then went on the floor andstarted her work but did not take her jacket off. She tes-tified further that the next day she called Gwin andasked him what he meant by that and he said he wantedto apologize as he was upset with Valerie Long (an or-ganizer for the Union) and with James Elders (then anemployee of Respondent) about a labor charge he hadreceived. She askedGwinwhether there was a dresscode and he told her just not to wear the jacket on thefloor but did not respond to her question. She had wornJustice for Janitors insigniasince April1988, but no onehad said anything to her about it until the September in-cident.December 8 (1988)was the first day she wore herJustice for Janitors jacket to work.The Respondent called Bruce Johnson who had beenemployed as a supervisor by Respondent at the Georgia-Pacific Building until January 1989 when the Respondentlost the cleaning contract for the building. Johnson testi-fied thatwhile employed by the Respondent at the Geor-gia-Pacific Building he did not see more than six employ-ees wear union insigniaof any kind.He further testifiedthat he had never instructed Jenkins oranygroup of em-ployees, either a large or small group or any individual,to remove a union button or that they could not wear aunion button or hat or jacket on the floor.He also testi-fied that no one in a position of authority over him hasever told him that employees should not wear buttons onthe floor.He also testified that he saw employees wearred and white insignia on the floor and did not reportthis to his supervisors as they could see this for them-selves.He testified that he did not recall a day in Sep-tember (1988) when almost all of the employees showedup wearing union buttons.He identified a rule posted byRespondent concerning the dress code that contained aprohibition against the wearing of shirts,jackets, etc.,with"suggestive slogans" but testified he was never toldwhat the term"suggestive slogans" meant and he did notapply it against the wearing of Justice for Janitors insig-nia.The Respondent also called its branch manager, JohnGwin,who acknowledged having told Jenkins not towear her Justice for Janitors jacket on the floor whileshe was working in the Georgia-Pacific Building and tes-tified that this was during a period when the Georgia-Pa-cificBuildingmanagement was concerned about theUnion bringing propaganda into the building. He testifiedthat he warned Jenkins not to wear her Justice for Jani-tors jacket on the floor and told her to put her smock onbecause there might be problems.He testified that hewas concerned that the Georgia-Pacific Building man-agement might remove Respondent from the building asthe Georgia-Pacific vice president responsible for dealingwith Respondent was dissatisfied with the work beingperformed by Respondent.He testified further that nei-ther the Georgia-Pacific vice president nor anyone fromGeorgia-Pacific had told him to prohibit Justice for Jani-torsmaterial on the floors and that he, himself, hadnever told his supervisors that employees were not towear Justice for Janitors materials on the floors.B. AnalysisI credit Jenkins'testimony concerning the instances in-volving Johnson and Gwin when employees includingherselfwere told not to wear union insignia on thefloors.Icredit Jenkins'explicit testimony over that ofJohnson concerning Johnson's ordering the employees toremove the union buttons in September 1988. I alsocredit Jenkins' testimony which was admitted and cor-roborated by Gwin concerning Gwin's direction to herto remove the Justice for Janitors jacket in December1988.I find that the Respondent accordingly maintained andenforced(however sporadically)anunwritten ruleagainst the wearing of union insignia while working inthe Georgia-Pacific Building.I further find that no spe-cial circumstances have been shown that would justifythe maintenance and enforcement of such a rule and thatRespondenttherebyviolated Section8(a)(1) of the Act.SeeReynolds Electrical Co.,292 NLRB 947 (1988), andSunbeam Corp.,287 NLRB 996(1988),inwhich theBoardstated at997, "An employer violates the Actwhen it requests its employees to remove union insignia,even if the request does not amount to an express order." INTERNATIONALSERVICE SYSTEMS71C. The Incidents at 55 Park PlaceThe General Counsel called two witnesses,RobertElam and James Elders, in its case.Robert Elam testifiedas follows:He worked for Respondent at the Park PlaceBuilding from September 22, 1988,until shortly after thefirstof 1989.He signed up employees for Justice forJanitors and wore a Justice for Janitors shirt and jacketto work. About 3 weeks after his hire date of September22, 1988,he was cleaning a floor wearing a Justice forJanitorsT-shirt.Supervisor Steve Newton asked himwhether anyone had told him anything about wearing aT-shirt and he replied"No." He then came downstairs toget some cleaning materials to take back upstairs and Su-pervisor Beverly Hill told him that Supervisor SammySweat had told her that he (Elam)could not wear a Jus-tice for Janitors T-shirt at 55 Park Place and she calledSupervisor Steve Newton and Building Security GuardRon Neal over and Neal explained that Justice for Jani-tors people had painted the bathroom upstairs in redcausing a thousand dollars in damages.As he only had30 minutes remaining on his shift,they permitted him towear his shirt for the remainder of his shift.After thisincident he continued to wear his Justice for Janitorsshirt at 55 Park Place and no one said anything else tohim about it.He identified General Counsel'sExhibit 5which was a notice posted on the bulletin board. Thesecond page stated that employees could not wearclothes with"suggestive slogans."James Elders worked for Respondent from November2-20, 1988.Elders testified as follows;he reported initial-ly to Beverly Hill and then to Ed Knuckles.He was in-volvedin the Justice for Janitors campaign.He gave outliterature and talked to the janitors to obtain union cardsand kept them informed concerning the Justice for Jani-tors campaign.There was a union newsletter and hewrote an article for it. He wore his Justice for JanitorsT-shirt to work everyday and also wore a Justice forJanitors'button and was told by Supervisor SammySweat that he could not wear the button.When he pro-tested to Sweat that he saw nothing in the dress codeprohibiting it, Sweat then took him to the bulletin boardand pointed to the prohibition against"suggestive slo-gans" contained in General Counsel'sExhibit 5. Sweatthen told him he could wear his Justice for Janitors T-shirt as long as he had his smock over it. There are onlytwo handwritten pages in,General Counsel 5 but therewas a third handwritten page that contained a prohibi-tion against"tee shirts or buttons with suggestive slo-gans." The handwritten pages signed by Sweat were notposted until a couple of days after this incident.On another occasion Elders heard Supervisor BeverlyHill tell employee Julie Perryman at the timeclock totake off her Justice for Janitors T-shirt. Both Perrymanand Elders protested this to Hill. Elders also wore a capwith the insignia SEIU(Service Employees InternationalUnion)to work everyday with a union button on it andno one said anything to him about it.The Respondent called on its behalf Supervisors Bev-erlyHilland Steve Newton,BranchManager JohnGwin and Security Guard Ronnie Neal. Both supervi-sors,Hill and Newton,testified there was never a thirdhandwritten page in the dress code(G.C. Exh.5).Hilltestifiedshe was not awareof the Justice for Janitorsmovement until the red paint damage in the ladies' rest-room on the11th floor occurred on May 25, 1988. Sheand hersupervisor cleanedup the paint which was paint-ed as a "Justicefor Janitors"slogan on the wall. Onewoman came in and askedwhat itsaidwhile she wascleaning it and shetold her "Justice for Janitors." Shealso testifiedshe had neverseen unionbuttons, hats, T-shirts, or jacketsbefore this incidentand had never re-ceived any instructionsabout how to conduct herselfduring theunion campaign.Newton testifiedconcerningthe incidentwhereinElam was toldhe could notwear hisJustice for Janitorsshirt and contendedthatitwas the 55 Park Place Build-ing managementrather thanthe Respondentwho did notwant theJustice forJanitors shirtsworn in the building.Security GuardRonnie Nealwho is employed by BartonProtectiveServicestestifiedthat there was red paint inthe ladies'restroomon the 17th floor on May25, 1988,and there were Justice for Janitors fliers postedthrough-out the building.He stated he was calledto speak toElam several times.On one occasionhe was called byRespondent's Supervisor Hill and Newton,and he toldElam that the 55ParkPlace Building management didnot wantJustice for Janitors slogans worn in the build-ing because it was making the tenants feel unsafe as aresult ofthe paint incidentand otherthingsthat had oc-curred inthe city (Atlanta,Georgia)concerning the Jus-ticeforJanitorscampaign.Respondent'ssupervisorscalled him to talk to Elambecause theywere aware ofthe problem and stood there 'while he talked to Elam inaccordance with his instructions from the building man-ager.Branch Manager Gwin testifiedthere has neverbeen a ruleprohibitingunion insignia,he never told hissupervisors not to allowJustice forJanitors slogans inthe building. He was calledby the buildingmanagementconcerning the paint incident.'E. AnalysisI credit thetestimony of Elam andElders. I find thatthere is substantial evidence and a prima facie case thatRespondentthrough itssupervisorsHill and Newton,maintained and enforced an unwrittenrule prohibitingthe wearing of Justicefor Janitorsslogans in violation ofSection 8(a)(1) of the Act. Thiswas a direct violation ofthe Section7 rightsof its employees to engage in con-certed activities.Ifind no special circumstances havebeenshown which would justify this conduct notwith-standing the desiresof thebuilding management and thered paint incidentwhich wasperpetrated by persons un-known regardless of the suspicionsofRespondent'sagents. SeeReynoldsElectricalCo. and Sunbeam Corp.,supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices as found above in sectionIII in conjunction with the business of Respondent havean effect of burdening commerce within the meaning ofSection 2(6) and(7) of the Act. 72DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act bymaintenance and enforcement of a rule against the wear-ing of union insignia at work at the Georgia-Pacific and55 Park Place buildings.4.The above unfair labor practices have the effect ofburdening commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYCopies of said notice, on forms provided by the RegionalDirector for Region 10, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places,including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(c)Mail a copy of said notice to each of its employeeswho were employed at the Georgia-Pacific Building atthe time of the violations.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.Having found that the Respondent has violated theAct, it shall be ordered to cease and desist therefrom andto take certain affirmative actions including the postingof an appropriate notice designed`to effectuate the poli-cies of the Act, the rescission of its unlawful rule and themailing of a notice to each of its employees at its Geor-gia-Pacific Building at the time of this incident as it nolonger maintains a presence in this building.On these findings of fact and the conclusions of lawand on the entire record, I issue the following recom-mended'ORDERThe Respondent, International Service Systems, Inc.,Atlanta,Georgia, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a)Unlawfully maintaining and enforcing a rule pro-hibiting the wearing of union insignia while working inits employ.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the unlawful rule prohibiting its employeesfromwearing union insigniawhileworking in itsemploy.(b) Post at its office at 55 Park Place in Atlanta, Geor-gia, copies of the attached notice marked "Appendix."21 If no exceptions are filed asprovided by Sec.102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as providedin Sec 102.48 of theRules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTmaintainor enforce unlawful rules pro-hibiting our employees from wearing union insignia.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL rescind the unlawful rules prohibiting ouremployees from wearing union insignia.Our employees have the right to join and supportLocalNumber 679 Service Employees InternationalUnion or to refrain from doing so.INTERNATIONAL SERVICESYSTEMS, INC.